Citation Nr: 9935642	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  93-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1974.  He did not have foreign or combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In June 1995, the Board denied service connection for 
multiple sclerosis.  In March 1998, the United States Court 
of Veterans Appeals (Court) vacated the Board's June 1995 
decision and remanded the matter.   Moore v. West, No. 95-
1029 (U.S. Vet. App. Mar. 11, 1998); 1998 U.S. Vet. App. 
LEXIS 274.  In October 1998, the Board REMANDED the case for 
compliance with the Court's Order.  Particularly, an examiner 
was to express an opinion as to the etiology of the veteran's 
multiple sclerosis.  The veteran was examined and the 
examiner expressed an opinion as to etiology.  The 
representative asserts that the examination was inadequate 
because of the opinion as to etiology and requests another 
examination.  An unfavorable opinion does not render the 
opinion inadequate.  The requested development has been 
completed.  The RO and VA Medical Center (VAMC) have complied 
with the terms of the Court and Board remands.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board now proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Multiple sclerosis was not present during the veteran's 
active service.  

3.  Shoulder symptoms during service were not a manifestation 
of multiple sclerosis.  

4.  There was no double vision in the late 1970's or at any 
time during the 7 years after the veteran left active 
service.  

5.  Multiple sclerosis was not manifested during the 
veteran's active service or within the 7 years following his 
release from active service.  

6.  The veteran's multiple sclerosis is not the result of 
disease or injury, incurred in or aggravated by service.  


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   

In its June 1995 decision, at 3, the Board found that the 
claim was well grounded.  The Court also found that the claim 
was well grounded.  Moore, slip op. at 4.  The Court noted 
that there was evidence the veteran had multiple sclerosis 
and that the nexus opinion of Dr. Lynch was presumed true for 
the purpose of determining if the claim was well grounded.  

In his informal brief to the Court, the veteran reported that 
he was told a fire had destroyed his records.  In 1973, there 
was a fire which destroyed many service medical records which 
were in storage after other veterans left active service.  
Cf. Jolley v. Derwinski, 1 Vet. App. 37, 38 (1990).  The fire 
did not affect the records of persons, such as the appellant 
in this case, who were on active duty at the time of the 
fire.  Since they where still on active duty, their service 
medical records had not been retired to the storage facility.  
The veteran's service medical records have been associated 
with his claims folder.  They are intact and there is nothing 
to indicate that they are not complete.  

The veteran's informal brief to the Court also asserted that 
treatment of his left shoulder in service caused multiple 
sclerosis.  The Court did not address that argument but noted 
that a well grounded claim requires medical evidence of a 
nexus between the asserted in-service injury or disease and a 
current disability.  Moore, slip op. at 3.  Pertinent cases 
noted by the Court included Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)); and Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  
As there is no medical evidence that treatment of the 
veteran's left shoulder in service caused multiple sclerosis, 
such a claim would not be well grounded.  

As discussed above, the RO and VAMC have complied with the 
Remand Orders of the Court and Board.  All relevant facts 
have been properly developed.  VA has completed its duty to 
assist the veteran in the development of his claim.  See 
38 U.S.C.A. § 5107(a).  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

After a well grounded claim has been established, the Board 
is under an obligation to weigh and evaluate the evidence of 
record.  When all the evidence is assembled, the Secretary, 
is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In this case, there are two groups of symptomatology which 
are alleged to link the current disability to service, double 
vision symptoms and left side/shoulder symptoms.  Although 
the veteran has attempted to link multiple sclerosis to a 
report of blurred vision during service, his opinion is not 
competent and does not provide a basis to allow the claim.  
Although the claim is well grounded, this specific allegation 
of the veteran is not well grounded.

Turning to the left side manifestations, in a February 1993 
letter, Sharon G. Lynch, M.D., wrote that she doubted the 
left shoulder pain in service was initially caused by 
multiple sclerosis.  The doctor expressed the opinion that it 
was possible that the reason the veteran injured his shoulder 
in service was increased weakness in the left side, 
particularly since he now has left sided weakness.  

Pursuant to the Order of the Court, the veteran was examined 
by a VA physician in December 1998.  The doctor responded to 
the question of etiology stating that the etiology of 
multiple sclerosis was unknown and the etiology and onset of 
the veteran's multiple sclerosis could not be determined 
without resorting to speculation.  The doctor specifically 
reviewed Dr. Lynch's 1993 letter and her comments that it was 
possible that the reason the veteran injured his shoulder was 
increased weakness on the left side, particularly given his 
current left sided weakness.  The VA physician explained that 
such a relationship could not be determined without resorting 
to speculation.  

Dr. Lynch's opinion was constructed of several possibilities 
laid upon each other.  The VA examiner determined that the 
opinion of Dr. Lynch was speculative.  While the opinion of 
Dr. Lynch is evidence, its speculation on attenuated 
possibilities makes it of little probative value.  The 
service medical records are the most probative evidence as to 
the veteran's condition during service.  They do not show any 
weakness.  Rather, they show that the veteran had a recurrent 
shoulder dislocation starting in childhood.  This was 
surgically corrected in 1974.  The physicians who actually 
examined and treated the shoulder during service have 
provided the opinions which are most probative.  They did not 
link the shoulder symptoms to multiple sclerosis.  They were 
of the opinion that the disability at that time was 
etiologically related to a pre-existing recurrent dislocating 
left shoulder.  The VA examiner then added another opinion to 
the record; the first manifestation of multiple sclerosis was 
in 1986 and there was no evidence to support that the left 
shoulder was injured because of multiple sclerosis.

Stated differently, the VA examiner determined that the 
opinion of Dr. Lynch was speculative, that the first 
manifestation of multiple sclerosis was after the presumptive 
period and that there was no evidence to support the opinion 
that there was an inservice shoulder injury because of 
multiple sclerosis.  The VA examiner, in essence, refuted the 
opinion of Dr. Lynch.  The Board concludes that an opinion 
based on a complete review of the record, including a review 
of the opinion from Dr. Lynch, is more probative that the 
speculative opinion of Dr. Lynch.  The preponderance of the 
evidence establishes that the shoulder symptoms in service 
were not a manifestation of multiple sclerosis during 
service.  

Looking to the visual symptomatology, there is no evidence 
from a physician or other medical professional which directly 
links the multiple sclerosis or the double vision found after 
service to the refractive error and blurred vision during 
service.  There is one medical opinion, which indicates that 
multiple sclerosis was manifested by double vision during the 
presumptive period.  

Multiple sclerosis may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of at least 10 percent within the first 7 years following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Since the minimum rating 
for multiple sclerosis is 30 percent, any manifestation of 
the disease in the 7 years after a veteran is released from 
active service will result in a presumption that multiple 
sclerosis was incurred in service.  38 C.F.R. Part 4, Code 
8018 (1999).  

The only evidence to support the manifestation of multiple 
sclerosis in the presumptive period is the February 1993 
letter from Dr. Lynch.  Dr. Lynch wrote that the veteran 
stated he had double vision since the late 1970's and 
expressed an opinion to the effect that double vision in the 
late 1970's was an early manifestation of multiple sclerosis.  
As the veteran completed his active service in December 1974, 
a manifestation in the late 1970's would be within the 7 year 
presumptive period.  

A lay witness is competent to report what he experienced and 
a physician can interpret the symptoms described by a lay 
witness as manifestations of a disability.  Cf. Savage, at 
497.  Where a doctor enhances a history provided by a 
witness, with the doctor's own medical knowledge, the report 
takes on evidentiary weight.  Cf. LeShore v. Brown, 8 Vet App 
406, 409 (1995).  However, where physicians rely on history 
as related by veteran; their diagnoses can be no better than 
the facts alleged by veteran.  Swann v. Brown, 5 Vet. App. 
229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  

Dr. Lynch's opinion sufficiently enhanced the history given 
by the veteran for it to be classified as evidence.  However, 
she did not provide any support for her opinion beyond the 
veteran's history.  She acknowledged that she began treating 
the veteran in 1991 and did not assert any personal knowledge 
of the onset of the disability.  The doctor did not identify 
any factors, other than the history given by the veteran, as 
indicating an onset during the presumptive period.  
Consequently, the probative weight of this medical opinion 
evidence is borne exclusively by the history given by the 
veteran.  If that history is wrong, the opinion must fall.  

The preponderance of the evidence shows the history of double 
vision in the late 1970's, within the presumptive period, is 
wrong.  Dr. Lynch's 1993 letter is the only evidence of the 
veteran reporting double vision in the late 1970's.  There 
are several pieces of evidence against double vision at that 
time.  

The service medical records show refractive error on entrance 
examination in December 1972, eye refraction examination in 
February 1974 and separation examination in November 1974.  
Except for the refractive error, his eyes were normal on the 
May 1975 VA examination.  No eye abnormality was reported on 
hospitalization and psychological testing in December 1975.  

In February 1993, R. Ray Coleman, O.D. reported examining the 
veteran for safety glasses in June 1979.  There was no report 
of double vision at that time.  The Court has held that 
silence where the record purports to report on the existence 
of a particular condition or problem area is an affirmative 
finding against the claim.  See Arms v. West, 12 Vet. 
App. 188, 197 (1999).  Therefore, this eye examination, very 
late in the 1970's is evidence that the veteran did not have 
double vision at that time.  

Similarly, the veteran had a neurologic evaluation in 
September 1982, after an abnormal electroencephalogram 
indicated minor brain damage.  The doctor concluded that it 
was a normal neurological examination.  No complaints or 
findings of double vision were reported.  Normal neurologic 
findings in 1982 are affirmative evidence that there was no 
double vision or other neurologic manifestation of multiple 
sclerosis during the late 1970's or at any time during the 
presumptive period.  

A discharge summary shows the veteran was admitted to St. 
John's Hospital in July 1986 for evaluation of a sudden onset 
of double vision.  The hospital admission report clearly 
identifies the sudden onset of double vision on the afternoon 
of July 12, 1986.  This report is highly probative as it was 
made by a physician, for treatment purposes.  Although the 
veteran gave a history of hand numbness for the previous 2 
years, there was no prior history of double vision.  This 
physician's report made at the time of onset outweighs the 
veteran's memory of onset symptoms many years later.  

Further, at his January 1993 hearing, (Hearing Transcript, 
page 4) the veteran testified of the sudden onset of double 
vision symptoms.  This sworn testimony, under oath, outweighs 
any unsworn comments the veteran may have made to Dr. Lynch 
pertaining to long standing double vision with an onset in 
the late 1970's.  Additionally, the veteran's wife testified 
of marrying him in 1979, and gave a history of symptoms, 
without identifying any visual symptomatology in the late 
1970's.  

On the December 1998 VA examination, it was reported that the 
veteran was hospitalized in July 1986 with the sudden onset 
of double vision.  There was no indication of earlier visual 
symptoms.  Pursuant to the Court's Order, a physician was 
asked to express an opinion as to the etiology of the 
veteran's multiple sclerosis.  A VA physician stated that the 
etiology of multiple sclerosis was unknown and the veteran's 
etiology and onset could not be determined without resorting 
to speculation.  The physician expressed the opinion that the 
double vision found in 1986 was the earliest manifestation of 
multiple sclerosis.  

The Court noted that Dr. Lynch wrote that she believed the 
veteran's claim to multiple sclerosis in the late 1970's was 
valid.  Slip op. at 5.  Putting that sentence in context, the 
previous sentence of her letter referred to the veteran's 
report of double vision in the late 1970's.  The 
preponderance of evidence, detailed above, establishes that 
the veteran did not have double vision in the late 1970's and 
that double vision had a sudden onset in July 1986.  This was 
the determination of the VA examiner.  Consequently, the 
preponderance of the evidence refutes the basis for Dr. 
Lynch's opinion, that multiple sclerosis was manifested by 
double vision in the late 1970's.  Since Dr. Lynch's opinion 
is refuted and there is no other evidence of a connection, 
there is no basis to connect the current multiple sclerosis 
to service or to the post service presumptive period.  

Although Dr., Lynch opined that there was a valid claim, the 
Board is under an obligation to review the evidence of 
record.  Merely stating that there is a valid claim does not 
provide a basis for a grant when the same opinon has been 
refuted by another examiner and that subsequent opinion is 
more probative.  The VA examiner had an opportunity to review 
all the evidence of record; the VA examiner rejected the 
opinion of Dr. Lynch calling the premise of the decision 
speculative; and the VA examiner provided a specific date of 
identification of the disability that was consistent with the 
record.  The Board concludes that a reasoned medical opinion 
that is consistent with the historical facts is more 
probative than an opinion that has been termed speculative.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  




ORDER

Service connection for multiple sclerosis is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

